Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 4 (Currently Amended) The apparatus of claim  1 wherein the weld head is an ultrasonic or infrared device.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a method and apparatus for securing an edge of a material to a thermoplastic surface comprising a weld head designed to contact the edge of the material in a plurality of spaced apart locations, the weld head transferring energy to the areas of the edge of the material that is contacted by the weld head to secure the edge of the material in the desired position on the support surface.
Ralls et al (US 2019/0375042) discloses a method for securing an edge of a material to a support surface comprising positioning a guide surface adjacent the edge to be secured, advancing a weld head with respect to the guide surface, the weld head being disposed to engage the material as the weld head is advanced and transferring energy from the weld head to the material and the support surface to secure the material to the support surface. Ralls does not teach or suggest a method and apparatus for securing an edge of a material to a thermoplastic surface comprising a weld head designed to contact the edge of the material in a plurality of spaced apart locations, the weld head transferring energy to the areas of the edge of the material that is contacted by the weld head to secure the edge of the material in the desired position on the support surface.
Wolf et al (US 2019/0084710) discloses an ultrasonic sealing assembly having a rotary horn and at least one rotary anvil where a weld head is mounted on an air cylinder providing a biasing force to hold the weld head in engagement with the material. Wolf does not teach or suggest a method and apparatus for securing an edge of a material to a thermoplastic surface comprising a weld head designed to contact the edge of the material in a plurality of spaced apart locations, the weld head transferring energy to the areas of the edge of the material that is contacted by the weld head to secure the edge of the material in the desired position on the support surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746